Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims -5, 12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou, et al. (US20190244773) in view of Chin (TWM551337).
Regarding claim 1, Zou teaches a base plate 1 adapted for disposing a support unit, the base plate comprising: a thermally sensitive material plate 1; and a connecting member 102 comprising a junction part 102 joined to the thermally sensitive material plate, and a connection part extending from the junction part, wherein the connection part protrudes from a surface of the thermally sensitive material plate, wherein the thermally sensitive material plate comprises a first surface (top surface) and a second surface (bottom surface) opposite to the first surface, the connection part protrudes from the first surface and/or the second surface of the thermally sensitive material plate for connecting the support unit, the thermally sensitive material plate comprises a through hole penetrating the first surface and the second surface, the thermally sensitive material plate comprises at least one slot arranged beside the through hole, the at least one slot penetrates the first surface and the second surface, and the junction part is filled in the through hole and the at least one slot (annotated figure below).  
Zou does not teach the at least one slot is configured separately from the through hole. However, Chin teaches a similar keyboard that comprises a base plate 110 with a 
Regarding claim 2, Zou teaches the base plate wherein the thermally sensitive material plate may be a thermoplastic fiber composite material plate, or a remodelable thermosetting plate material (paragraph 17).  
Regarding claim 3, Zou teaches the base plate wherein a material of the connecting member is different from a material of the thermally sensitive material plate (plate 1 can be made from metal or fiberglass while connecting element 103 is made from plastics, see paragraph 17), and the thermally sensitive material plate 1 comprises a junction region 101, the junction part 103 of the connecting member is joined to the junction region (Figs. 1-5 and paragraph 17).
Regarding claim 4, Zou teaches the base plate wherein the material of the connecting member is plastic and is integrally formed with the thermally sensitive material plate by injection molding (Fig. 2 and paragraph 17).  
Regarding claim 5, Zou teaches the base plate wherein the junction region is surface-processed or surface-treated, and the junction part is bonded to the junction region (Fig. 2 and paragraph 17).
Regarding claim 12, Zou teaches the base plate wherein the at least one slot located around the through hole (annotated figure below).  
Regarding claims 15 and 18, Zou teaches the base plate wherein a bottom of the junction part 102 is flush with the second surface (Fig. 2).
Regarding claim 20, Zou teaches a key assembly, comprising: the base plate 1 according to claim 1; a keycap 4 disposed on the base plate; and the support unit 2 disposed between the keycap and the base plate, wherein a bottom end of the support unit is pivotally connected to the connecting member of the base plate (Fig. 2).  

    PNG
    media_image1.png
    364
    685
    media_image1.png
    Greyscale


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zou and Chin as applied in claim 1, and further in view of Watanabe (US20100097246).
Regarding claims 21-24, Zou does not teach, the base plate having a hollow region, the light guide, the light shield and the reflective layer. However, Watanabe teaches a similar keyboard that comprises a base plate 211 a hollow region 211c; and a backlight module (221-224) disposed under the base plate (Fig. 7), as required by claim 21; wherein the backlight module comprising: a reflective layer 221; a light-guiding layer as required by claim 22; wherein the light-shielding layer 223 comprises a hole 223c corresponding to a bottom portion of the connecting member 211a, and the bottom portion of the connecting member is housed in the hole (Fig. 7 and paragraphs 117-120), as required by claim 23; wherein a bottom of the connecting member 211a abuts an upper surface of the light-shielding layer 223 (Fig. 7 and paragraphs 117-120), as required by claim 24. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Watanabe in the keyboard of Zou to provide a better illumination. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AHMED M SAEED/Primary Examiner, Art Unit 2833